Case 8:20-cv-01056-MCS-ADS Document 56 Filed 07/21/21 Page 1 of 3 Page ID #:568


   1

   2

   3

   4

   5

   6

   7
                           UNITED STATES DISTRICT COURT
   8
                          CENTRAL DISTRICT OF CALIFORNIA
   9

  10                                         Case No. 8:20-cv-01056-MCS-ADS
       MAXLITE, INC., a New Jersey
  11   Corporation,
                                             STIPULATED AMENDMENT TO
  12              Plaintiff,                 PROTECTIVE ORDER
  13        vs.                              Complaint filed: June 11, 2020
  14   ATG ELECTRONICS, INC. and             Counterclaims filed: August 18, 2020
       DAVID WYATT,                          and June 3, 2021
  15
                  Defendants.
  16

  17   DAVID WYATT,
  18              Counter-Claimant,
  19        vs.
  20   MAXLITE, INC., a New Jersey
       Corporation,
  21
                  Counter-Defendant.
  22

  23   ATG ELECTRONICS, INC.
  24              Counter-Claimant,
  25        vs.
  26   MAXLITE, INC., a New Jersey
       Corporation,
  27
                   Counter-Defendant.
  28

       _______________________________________________________________________________
Case 8:20-cv-01056-MCS-ADS Document 56 Filed 07/21/21 Page 2 of 3 Page ID #:569


   1         Having considered the Stipulation to Amend Protective Order submitted on
   2   behalf of all parties and good cause appearing, the Court hereby amends the
   3   Stipulated Protective Order for Standard Litigation entered by the Court on
   4   September 8, 2020 (the “Order,” Doc. No. 28) to add additional paragraphs 14.1-14.3
   5   below as follows:
   6   14.   ATTORNEYS’ EYES ONLY DESIGNATION
   7         14.1. Any party to this litigation shall have the right to designate as
   8   “ATTORNEYS’ EYES ONLY” under this Order any information, document, or
   9   thing, or any portion thereof that contains only highly sensitive competitive business
  10   information, this information is defined as: information subject to non-disclosure
  11   agreements with third-parties, nonpublic customer lists, nonpublic supplier lists,
  12   nonpublic pricing information, financial information, sales and revenue information,
  13   communications with customers, vendors, distributors or other third-parties
  14   containing nonpublic product and/or sales information, requests, projections, and
  15   specific business development and/or relationship information which is not publicly
  16   available and the disclosure of which is highly likely to cause significant harm to the
  17   business or competitive position of the designating party. However, any and all
  18   information that is readily accessible on the parties’ websites or any third-party
  19   website, publicly circulated newsletter, publication, or any information accessible at
  20   tradeshows, including but not limited to, the information covered in the defined
  21   terms above shall not be marked ATTORNEYS’ EYES ONLY. Any party to this
  22   litigation who produces or discloses any ATTORNEYS’ EYES ONLY material
  23   under this Order, including without limitation any information, document, thing,
  24   interrogatory answer, admission, pleading, or testimony, shall mark the same with
  25   the foregoing or similar legend: “ATTORNEYS’ EYES ONLY” or “ATTORNEYS’
  26   EYES ONLY - SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER.”
  27         14.2. Material designated as ATTORNEYS’ EYES ONLY under this Order
  28   may be disclosed only to outside counsel for the receiving party, experts retained by


                                                 2
Case 8:20-cv-01056-MCS-ADS Document 56 Filed 07/21/21 Page 3 of 3 Page ID #:570


   1   any party for this litigation only, or the Court and to such other persons as counsel
   2   for the producing party agrees in advance or as Ordered by the Court.
   3         14.3. Material designated as ATTORNEYS’ EYES ONLY constitutes
   4   Protected Material under Section 2.13 of the Order and shall be subject to the same
   5   provisions applicable to CONFIDENTIAL information under the Order, except for
   6   Section 7.2.
   7         IT IS SO ORDERED.
   8

   9

  10   Dated: ___________________
                July 21, 2021               _______________________________
                                                   /s/ Autumn D. Spaeth
  11
                                                Autumn D. Spaeth
                                                United States Magistrate Judge
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                3
